 


109 HR 1584 IH: Ocean and Coastal Observation System Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1584 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Weldon of Pennsylvania (for himself, Mr. Allen, Mr. Saxton, Mr. Inslee, Mrs. Drake, Mr. Farr, Mr. Fitzpatrick of Pennsylvania, Mr. Moran of Virginia, Mr. Smith of New Jersey, Mr. Menendez, Mr. Rohrabacher, Ms. Eshoo, Mr. Hunter, Mr. Case, Mr. McIntyre, Mr. McDermott, Mr. Fortuño, Mr. Butterfield, Mr. Kildee, and Ms. Lee) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To develop and maintain an integrated system of coastal and ocean observations for the Nation’s coasts, oceans, and Great Lakes, to improve warnings of tsunamis and other natural hazards, to enhance homeland security, to support maritime operations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ocean and Coastal Observation System Act of 2005. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Coastal and ocean observations provide vital information for protecting human lives and property from marine hazards, enhancing national and homeland security, predicting weather and global climate change, improving ocean health, and providing for the protection, sustainable use, and enjoyment of the resources of the Nation’s coasts, oceans, and Great Lakes. 
(2)The continuing and potentially devastating threat posed by tsunamis, hurricanes, storm surges, and other marine hazards requires immediate implementation of strengthened observation and communications systems to provide timely detection, assessment, and warnings to the millions of people living in coastal regions of the United States and throughout the world. 
(3)The 95,000-mile coastline of the United States, including the Great Lakes, is vital to the Nation’s prosperity, contributing over $117,000,000,000 to the national economy in 2000, supporting jobs for more than 200,000,000 Americans, handling $700,000,000,000 in waterborne commerce, and supporting commercial and sport fisheries valued at more than $50,000,000,000 annually. 
(4)Safeguarding homeland security, conducting search and rescue operations, responding to natural and manmade coastal hazards (such as oil spills and harmful algal blooms), and managing fisheries and other coastal activities each require improved monitoring of the Nation’s waters and coastline, including the ability to track vessels and to provide rapid response teams with real-time environmental conditions necessary for their work. 
(5)While knowledge of the coastal and ocean environment and processes is far from complete, advances in sensing technologies and scientific understanding have made possible long-term and continuous observation from shore, space, and in situ of coastal and ocean characteristics and conditions. 
(6)Many elements of a coastal and ocean observing system are in place, but require national investment, consolidation, completion, and integration at Federal, regional, State, and local levels. 
(7)The Commission on Ocean Policy recommends a national commitment to a sustained and integrated coastal and ocean observing system and to coordinated research programs in order to assist the Nation and the world in understanding the oceans and the global climate system, enhancing homeland security, improving weather and climate forecasts, strengthening management of coastal and ocean resources, improving the safety and efficiency of maritime operations, and mitigating marine hazards. 
(8)In 2003, the United States led more than 50 nations in affirming the vital importance of timely, quality, long-term global observations as a basis for sound decisionmaking, recognizing the contribution of observation systems to meet national, regional, and global needs, and calling for strengthened cooperation and coordination in establishing a Global Earth Observation System of Systems, of which an integrated coastal and ocean observing system is an essential part. 
(b)PurposesThe purposes of this Act are to provide for— 
(1)the development and maintenance of an integrated coastal and ocean observing system that provides data and information to ensure national security and public safety, support economic development, sustain and restore healthy marine ecosystems and the resources they support, enable advances in scientific understanding of the oceans, and strengthen science education and communication; 
(2)implementation of research and development and education programs to improve understanding of the oceans and Great Lakes and to achieve the full national benefits of an integrated coastal and ocean observing system; 
(3)implementation of a data and information management system required by all components of an integrated coastal and ocean observing system and related research to develop early warning systems; and 
(4)establishment of a system of regional coastal and ocean observing systems to address local needs for ocean information. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)CommitteeThe term Committee means the Committee on Ocean Policy established under Executive Order 13366 (69 Fed. Reg. 76591). 
(2)CouncilThe term Council means the National Ocean Research Leadership Council established under section 7902(a) of title 10, United States Code. 
(3)Observing systemThe term observing system means the integrated coastal, ocean, and Great Lakes observing system to be established by the Committee under section 4(a). 
(4)National oceanographic partnership programThe term National Oceanographic Partnership Program means the program established under section 7901 of title 10, United States Code. 
(5)Interagency program officeThe term interagency program office means the office established under section 4(d). 
4.Integrated coastal and ocean observing system 
(a)EstablishmentThe Committee, acting through the Council, shall establish and maintain an integrated system of coastal and ocean observations, data communication and management, analysis, modeling, research, and education designed to provide data and information for the timely detection and prediction of changes occurring in the coastal and ocean environment that impact the Nation’s social, economic, and ecological systems. The observing system shall provide for long-term, continuous, and quality-controlled observations of the Nation’s coasts, oceans, and Great Lakes for the following purposes: 
(1)Improving the health of the Nation’s coasts, oceans, and Great Lakes. 
(2)Protecting human lives and livelihoods from hazards such as tsunamis, hurricanes, coastal erosion, and fluctuating Great Lakes water levels. 
(3)Supporting national defense and homeland security efforts. 
(4)Understanding the effects of human activities and natural variability on the state of the coasts and oceans and the Nation’s socioeconomic well-being. 
(5)Measuring, explaining, and predicting environmental changes. 
(6)Providing for the sustainable use, protection, and enjoyment of coastal and ocean resources. 
(7)Providing a scientific basis for implementation and refinement of ecosystem-based management. 
(8)Educating the public about the role and importance of the oceans and Great Lakes in daily life. 
(9)Tracking and understanding climate change and the ocean’s and Great Lake’s roles in it. 
(10)Supplying critical information to marine-related businesses such as marine transportation, aquaculture, fisheries, and offshore energy production. 
(11)Supporting research and development to ensure continuous improvement to coastal and ocean observation measurements and to enhance understanding of the Nation’s coastal and ocean resources. 
(b)System ElementsIn order to fulfill the purposes of this Act, the observing system shall consist of the following program elements: 
(1)A national program to fulfill national observation priorities, including the Nation’s ocean contribution to the Global Earth Observation System of Systems and the Global Ocean Observing System. 
(2)A network of regional associations to manage the regional coastal and ocean observing and information programs that collect, measure, and disseminate data and information products to meet regional needs. 
(3)A data management and communication system for the timely integration and dissemination of data and information products from the national and regional systems. 
(4)A research and development program conducted under the guidance of the Council. 
(5)An outreach, education, and training program that augments existing programs (such as the National Sea Grant College Program and the Centers for Ocean Sciences Education Excellence program) to ensure the use of data and information for improving public education and awareness of the Nation’s oceans and building the technical expertise required to operate and improve the observing system. 
(c)Council FunctionsIn carrying out responsibilities under this section, the Council shall— 
(1)serve as the oversight body for the design and implementation of all aspects of the observing system; 
(2)adopt plans, budgets, and standards that are developed and maintained by the interagency program office in consultation with the regional associations; 
(3)coordinate the observing system with other earth observing activities, including the Global Ocean Observing System and the Global Earth Observing System of Systems; 
(4)coordinate and administer programs of research and development and education to support improvements to and the operation of an integrated ocean and coastal observing system and to advance the understanding of the oceans; 
(5)establish pilot projects to develop technology and methods for advancing the development of the observing system; 
(6)support the development of institutional mechanisms to further the goals of the program and provide for the capitalization of the required infrastructure; 
(7)provide, as appropriate, support for and representation on United States delegations to international meetings on coastal and ocean observing programs, including those under the jurisdiction of the International Joint Commission involving Canadian waters; and 
(8)in consultation with the Secretary of State, coordinate relevant Federal activities with those of other nations. 
(d)Interagency program office 
(1)EstablishmentThe Council shall establish an interagency program office to be known as Oceanus. 
(2)ResponsibilitiesThe interagency program office shall be responsible for program planning and coordination of the observing system. 
(3)DutiesThe interagency program office shall— 
(A)prepare annual and long-term plans for consideration by the Council for the design and implementation of the observing system that promote collaboration among Federal agencies and regional associations in developing global and national observing systems, including identification and refinement of a core set of variables to be measured by all systems; 
(B)coordinate the development of agency priorities and budgets for implementation of the observing system, including budgets for the regional associations; 
(C)establish and refine standards and protocols for data management and communications, including quality standards, in consultation with participating Federal agencies and regional associations; 
(D)develop a process for the certification of the regional associations and their periodic review and recertification; and 
(E)establish an external technical committee to provide biennial review of the observing system. 
(e)Lead Federal agencyThe National Oceanic and Atmospheric Administration shall be the lead Federal agency for implementation and operation of the observing system. Based on the plans prepared by the interagency program office and adopted by the Council, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(1)coordinate implementation, operation, and improvement of the observing system; 
(2)establish efficient and effective administrative procedures for allocation of funds among Federal agencies and regional associations in a timely manner and according to the budget adopted by the Council; 
(3)implement and maintain appropriate elements of the observing system; 
(4)provide for the migration of scientific and technological advances from research and development to operational deployment; 
(5)integrate and extend existing programs and pilot projects into the operational observation system; and 
(6)certify regional associations that meet the requirements of subsection (f). 
(f)Regional associations of coastal and ocean observing systemsRegional associations shall be responsible for the development and operation of regional coastal and ocean observing systems to meet the information needs of user groups in the region while adhering to national standards. A regional association shall— 
(1)demonstrate an organizational structure capable of supporting and integrating all aspects of coastal and ocean observing and information programs within a region; 
(2)operate under a strategic operations and business plan that details the operation and support of regional coastal and ocean observing systems pursuant to the standards established by the Council; 
(3)provide information products for multiple users in the region; 
(4)work with governmental entities and programs at all levels within the region to provide timely warnings and outreach and education to protect the public; and 
(5)be certified by the National Oceanic and Atmospheric Administration according to certification standards developed by the interagency program office in conjunction with the regional associations and approved by the Council. 
(g)Civil liabilityFor purposes of section 1346(b)(1) and chapter 171 of title 28, United States Code, the Act of March 9, 1920 (46 U.S.C. App. 741 et seq., popularly known as the Suits in Admiralty Act), and the Act of March 3, 1925 (46 U.S.C. App. 781 et seq., popularly known as the Public Vessels Act), any regional coastal and ocean observing system that is a designated part of a certified regional association under this section shall, in carrying out the purposes of this Act, be deemed to be part of the National Oceanic and Atmospheric Administration, and any employee of such system, while acting within the scope of his or her employment in carrying out such purposes, shall be deemed to be an employee of the Government. 
5.Research and development and education The Council shall establish programs for research and development and education for the coastal and ocean observing system, including projects under the National Oceanographic Partnership Program, and consisting of the following: 
(1)Basic research to advance knowledge of coastal and ocean systems and ensure continued improvement of operational products, including related infrastructure and observing technology. 
(2)Focused research projects to improve understanding of the relationship between the coasts and oceans and human activities. 
(3)Large scale computing resources and research to advance modeling of ocean and coastal processes. 
(4)A coordinated effort to build public education and awareness of the coastal and ocean environment and functions that integrates ongoing activities (such as the National Sea Grant College Program and the Centers for Ocean Sciences Education Excellence program). 
6.Interagency financingThe departments and agencies represented on the Council are authorized to participate in interagency financing and to share, transfer, receive, obligate, and expend funds appropriated to any member of the Council for the purposes of carrying out any administrative or programmatic project or activity under this Act or under the National Oceanographic Partnership Program, including support for the interagency program office, a common infrastructure, and system integration for a coastal and ocean observing system. Funds may be transferred among such departments and agencies through an appropriate instrument that specifies the goods, services, or space being acquired from another Council member and the costs of the same. 
7.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce for the implementation of an integrated coastal and ocean observing system under section 4, and the research and development program under section 5, including financial assistance to the interagency program office, the regional associations for the implementation of regional coastal and ocean observing systems, and the departments and agencies represented on the Council, such sums as may be necessary for each of fiscal years 2006 through 2010. At least 50 percent of the sums appropriated for the implementation of the integrated coastal and ocean observing system under section 4 shall be allocated to the regional associations for the implementation of the regional coastal and ocean observing systems. Sums appropriated pursuant to this section shall remain available until expended. 
8.Reporting requirementNot later than March 31, 2010, the President, acting through the Council, shall transmit to Congress a report on the programs established under sections 4 and 5. The report shall include a description of activities carried out under the programs, an evaluation of the effectiveness of the programs, and recommendations concerning reauthorization of the programs and funding levels for the programs in succeeding fiscal years. 
 
